DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10858811. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the Patent anticipates or makes obvious Claim 1 of the application: 
Here Patent Claim 1 requires: 
1. A system for preventing freeze-induced rupture of a supply pipe, the system comprising: at least one remote temperature sensor configured to determine first temperature data associated with air outside of a dwelling; a flow control device configured to attach to a a supply pipe, the flow control device comprising: a valve configured to selectively allow a liquid from the supply pipe to flow therethrough along a controlled liquid flow path by moving between a closed position and an open position; a flow control component in fluid communication with a downstream end of the valve, and configured to limit the flow rate of the liquid flowing thereto from the valve; at least one internal temperature sensor configured to determine second temperature data associated with air adjacent to the flow control device; and a controller communicatively connected to the at least one remote temperature sensor and the at least one 

While Application Claim 1 requires: 
1. A system for preventing freeze-induced rupture of one or more supply pipes, the system comprising: at least one remote temperature sensor configured to determine first temperature data associated with air outside of a building; at least one internal temperature sensor configured to determine second temperature data associated with air adjacent to the flow control device; and a flow control device configured attach to the one or more supply pipes, the flow control device comprising: an inlet disposed at an upstream end of the flow control device, each configured to be connected to at least one of the one or more supply pipes; an outlet disposed at a downstream end of the flow control device and configured to be connected to a drainage pipe; at least one valve disposed between the inlet and the outlet, and being configured to be electronically controlled to selectively move between a closed position in which liquid is blocked from flowing therethrough, and an open position in which flow of liquid is permitted therethrough; and at least one flow control component disposed between the inlet and the outlet, and being configured to limit the flow rate of liquid therethrough; the system further comprising a controller communicatively connected to the at least one remote temperature sensor and the at least one internal temperature sensor, and being configured to control operation of the at least one valve based at least on one of the first temperature data or the second temperature data.

Application claim 1 only requires at minimum one supply pipe which Patent Claim 1 provides; also, Patent Claim 1 requires an inlet and an outlet to a flow control device; and official notice is taken that providing an inlet and an outlet to a flow control device is well know in the art and thus it would have been obvious to one of ordinary skill in the art to provide such an arguably inherent feature in the flow control device of Patent Claim 1 to allow for fluid to flow through the device as claimed. 
Thus it is apparent that Patent claim 1 encompasses Application claim 1. Following the rationale in In re Goodman cited in the preceding paragraph, where Applicant has once been granted a patent containing a claim for an invention, Applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Note that application claim 1 is arguably anticipated by the Patent claim 1 .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an inlet disposed at an upstream end of the flow control device, each configured  to be connected to at least one of the one or more supply pipes…”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, it is unclear what “each configured..” entails, an inlet and some other as of yet unclaimed feature (i.e. such as –one or more inlets --? or is the phrase meant to indicate -- an inlet…[[each]] configured…--?) In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “at least one remote temperature sensor configured to determine first temperature data associated with air outside of a building; at least one internal temperature sensor configured to determine second temperature data associated with air adjacent to the flow control device…a controller communicatively connected to the at least one remote temperature sensor and the at least one internal temperature sensor, and being configured to control operation of the at least one valve based at least on one of the first temperature data or the second temperature data.” in combination with the other limitations set forth in the independent claim; and for the reasons previously indicated in the parent application US SN 16/027087 in the notice of allowance, mailed on 8/5/2020. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robillard (US 4672990) discloses a system for freeze protection of pipes.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753